Citation Nr: 1602888	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  10-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active duty service from May 1957 to May 1960, from August 1961 to September 1962, and from July 1965 to July 1968, including service in the Republic of Vietnam.  He is a recipient of the Purple Heart and Combat Action Ribbon.

In June 2012, the Veteran testified at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  The Board reopened and remanded the matter in November 2013.  In July 2014, the Board granted service connection for tinnitus and denied service connection for bilateral hearing loss.  

The Veteran appealed to the Veterans Claims Court.  In a July 2015 memorandum decision, the Court vacated the Board's July 2014 decision and remanded it to the Board for further critical examination of the matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2). 


FINDING OF FACT

The Veteran's bilateral hearing loss cannot be disassociated from acoustic trauma sustained during combat.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In evaluating claims for service connection, due consideration shall be given to the places, types, and circumstances of a Veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's service medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this case, the Veteran's pertinent circumstances of service included combat in Vietnam.

In the case of a veteran who participated in combat, as this Veteran did, and when there is no report of the claimed disability contained in the veteran's service treatment records, governing statute sets forth a three-step analysis for evaluating the evidence of record.  38 U.S.C.A. § 1154(b).  This provision has been interpreted by the Federal Circuit Court of Appeals as follows: first, it must be determined whether there is "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease;" second, it must be determined whether this evidence is "consistent with the circumstances, conditions, or hardships of such service."  If these two conditions are met, the veteran's evidence shall be accepted as "sufficient proof of service connection," even if no official record of such incurrence exists.  A factual presumption thus arises that the alleged injury or disease is service connected.  Lastly, it must be determined whether the government has met its burden of rebutting the presumption of service connection by "clear and convincing evidence to the contrary."  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran's bilateral hearing loss is established in the record.  He currently meets the requirements of 38 C.F.R. § 3.385, which sets forth the standard for impaired hearing for VA purposes.  He has consistently maintained that his primary noise exposure consisted of combat noise while on active duty in Vietnam.  He asserts that his subsequent occupations of being a truck driver and a prison guard did not involve noise exposure of that magnitude.  

The report of a January 2009 audiological evaluation reflects that the Veteran had mild sensorineural hearing loss is both ears, to the extent that hearing difficulty was not anticipated by the examiner.  The examining audiologist rendered the opinion that the Veteran's tinnitus was due to his longstanding military experience.  The examiner did not render a nexus opinion as to his hearing loss.  During the June 2012 hearing, he credibly testified that he has experienced tinnitus since his time in Vietnam and also that he had been getting medical care for his hearing complaints since the 1980s, although he had only obtained hearing aids in 2012.

Pursuant to the Board's November 2013 remand, the Veteran underwent a VA audiological examination for purposes of compensation in December 2013.  The examiner reviewed the Veteran's service treatment records and noted that the Veteran was provided with audiometric testing prior to his discharge from service in June 1968.  She interpreted these test results as showing normal hearing sensitivity bilaterally at that time.  She also noted that there were no notations or documentations of hearing complaints in the Veteran's service treatment records.  

Because the Veteran's hearing acuity was normal upon discharge from service, the examiner opined that his currently-shown hearing loss, which was first documented many years after service, was less likely to have been caused by or a result of in-service noise exposure.  She related the tinnitus to hearing loss and extrapolated that his tinnitus was thus less likely to have been related to service as well.  

With this factual picture, the Board denied service connection for hearing loss, relying in part upon the absence of medical opinion linking the hearing loss to service and granted service connection for tinnitus.  The Board reasoned that the Veteran's acoustic trauma during combat must be conceded as entirely consistent with the circumstances of his service, and taken together with his credible testimony that he had experienced tinnitus since service, these facts outweighed the VA examiner's opinion that tinnitus was less likely to have had its inception during service.  

The Court, however, found the Board's logic to have been somewhat faulty.  The Court pointed out that another way of interpreting the facts is that if the Veteran had had tinnitus since service and if the VA examiner had linked the Veteran's tinnitus to his hearing loss, then the Veteran must have had hearing loss since service as well.  The Court did not reverse the Board's decision, but deferred to the Board's responsibility to weigh the evidence, and remanded for the Board to do just that.  

Upon further reflection, the Board holds that the benefit of the doubt standard of review supports a grant of service connection for bilateral hearing loss.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, it is reasonable to interpret the evidence of record as reflecting a causal connection between combat acoustic trauma and service that is at least as likely as not.  We emphasize especially the Veteran's credible testimony that he experienced tinnitus since service and the VA examiner's linkage between his tinnitus and his hearing loss.  

In light of the result reached above, no discussion as to the VA's duties to notify and assist the Veteran in the development of his claim is required.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


